Citation Nr: 1803480	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease, including as secondary to the Veteran's service-connected psychiatric disability. 

2. Entitlement to service connection for a skin disorder, to include recurrent zoster, including as secondary to the Veteran's service-connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1986 to February 1997.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since transferred to the RO in St. Petersburg, Florida.  A hearing was not requested.  

In August 2016, the Board remanded the Veteran's claims to schedule new VA examinations.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a VA examination in February 2016, but did not attend.  In August 2016, the Board remanded the Veteran's claims so that new VA examinations could be scheduled.  In doing so, the Board noted that the record contained no documentation that would provide the Veteran with notice of the date, location, and time of his examination.  The Veteran was scheduled for a VA examination in November 2016, but he did not attend and the RO continued the denial of his claims.  See May 2017 SSOC.  

Unfortunately, there is no documentation or notation that the Veteran was informed of his November 2016 VA examination.  The record contains two recent VA examination worksheets, indicating that dermatology and GI examinations were requested in October 2016 and canceled by "MAS," but there is no indication that this worksheet was provided to the Veteran prior to his examination.  The record also contains a Request for Physical Examination, but this appears to be an internal document and there is no indication that this documentation was sent to the Veteran.  Since there is no evidence that the Veteran was properly notified of his examination prior to his failure to report, a remand is necessary to provide the Veteran with a VA examination and to ensure that he receives notice of such an examination.

VA treatment records to March 2, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 3, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from March 3, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed gastrointestinal disorder and skin disorder.  Copies of any scheduling-related documents or e-mails sent to the Veteran must be included in the claims file, and records of any scheduling-related telephone calls made to the Veteran.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed gastrointestinal disorder;  

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed gastrointestinal disorder was incurred in the Veteran's service; 

c. Whether the Veteran has any current or previously-diagnosed skin disorder; and

d. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed skin disorder was incurred in the Veteran's service.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


